Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-26 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US 2013/0267032) in view of Liberman et al. (US 2015/0160245).
Tsai teaches a multi-factor urine test system that adjusts for lighting and timing, comprising: 
a test card (fig. 2) comprising a plurality of test regions (200), wherein said plurality of test regions comprise either lateral flow assay regions or colorimetric test regions (see fig. 2, ref. 206,202, fig. 19 shows a plurality of test regions)  or both; wherein each test region comprises one or more reagents (para 35-37) configured to react with one or more substances that may be present in a urine sample to which each test region is exposed; and change appearance based on a presence of or a quantity of the one or more substances in the urine sample (this limitation does not further structurally limit the instant claim); 
a plurality of fiducial markers (fig. 2, 204, 206 ), each fiducial marker of the plurality of fiducial markers comprising a reference color that is measured under a reference lighting condition (para 36-37), and wherein the plurality of fiducial markers comprises 
corner fiducial markers located at corners of a region of the test card that contains the plurality of test regions (para 36-37; fig. 2, 204 has markers located at the corner regions of the test card); and
a test analyzer (computer device 210 having imaging device 208) comprising a stored program configured to execute on one or more processors, wherein the stored program is configured to receive an image of the test card captured after the test card is exposed to the urine sample (para 39); 
analyze the image of the test card to extract an appearance of each fiducial marker of said plurality of fiducial markers in the image (para 39-44); and an appearance of each test region in the image (para 48-49); 
analyze the appearance of each fiducial marker of said plurality of fiducial markers in the image to generate a color adjustment that transforms colors in the image to adjusted colors under the reference lighting condition (para 36,55); 
apply the color adjustment to the appearance of each test region in the image to generate an adjusted appearance of each test region for each test region (para 36, 
calculate the presence of or the quantity of the one or more substances in the urine sample based on the adjusted appearance of each test region (para 48-52).  

Tsai does not teach corner fiducial markers located at a boundary of an area of the test card within which the plurality of test regions are contained.
Lieberman teaches a paper analytical device (fig. 1) which comprises a plurality of fiducial markers placed at the corners (fig. 1, 26); wherein each corner fiducial marker is located at a corner of a region of the test card that contains the plurality of test regions (16; at the bottom of the test card shown in fig. 1. The corner fiducial marks would be the two markers 26 located at the bottom of the test card which contain the plurality of test regions, 12 shown in fig. 1.  The bottom 3 are located between the fiducial markers); a plurality of color fiducial markers (color calibration zone having 5 colors which are each being interpreted as a color fiducial marker.  The fiducial markers (26) differ from the color fiducial markers (6).  Lieberman provides the color fiducial (6) markers and the corner fiducial markers (26) is to provide for proper imaging analysis for corrective and transformation of distorted images and general image correction.  These markers provide a constant to which the image analysis can refer to in making these corrective steps (para 72-81).  Therefore it would have been obvious to one having an ordinary skill in the art to modify Tsai to employ the corner fiducial markers and color fiducial markers in order to allow the image analysis to make proper corrections to the captured image as taught by Lieberman.

Regarding claim 2, the system of claim 1, wherein the color adjustment comprises a function of the colors in the image of a region and of a position in the test card of the region (para 41-42).  
Regarding claim 3, the system of claim 2, wherein the function comprises a linear function (para 42).  
Regarding claim 4, the system of claim 3, wherein the linear function comprises a sum of a first matrix multiplied by a first vector comprising the colors in the image of the region; a second matrix multiplied by a second vector comprising the position in the test card of the region; and, a third vector comprising an offset (para 42).  
Regarding claim 5, the system of claim 1, wherein reference colors associated with the corner fiducial markers are identical (para 37).  
Regarding claim 6, the system of claim 1, further comprising a plurality of color fiducial markers (fig. 2, 204 shows 3 colors), wherein said plurality of color fiducial markers comprise said colors and wherein said plurality of color fiducial markers differ from said corner fiducial markers wherein said corner fiducial markers comprise said reference color and wherein the colors of each of said plurality of color fiducial markers do not deviate beyond a threshold from a reference color standard measured under said reference lighting condition of each respective color fiducial marker of said plurality of color fiducial markers; wherein the plurality of color fiducial markers comprises at least 3 color fiducial markers of at least 3 different reference colors (fig. 2, 204 shows 3 colors).  
Regarding claim 7, the system of claim 6, wherein the plurality of color fiducial markers comprises at least 9 color fiducial markers of at least 9 different reference colors (para 40 states a color chart which would inherently having 9 color markers).  
Regarding claim 8, the system of claim 6, wherein the plurality of color fiducial markers comprises at least 12 color fiducial markers of at least 12 different reference colors (para 40 states a color chart which inherently have 12 color makers).  
Regarding claim 9, the system of claim 6, wherein the color adjustment comprises a function of the colors in the image of a region and of a position in the test card of the region; the stored program is further configured to calculate the color adjustment as a linear regression with inputs comprising positions and the appearance in the image of the corner fiducial markers and of the plurality of color fiducial markers; and, outputs comprising reference colors of the corner fiducial markers and of the plurality of color fiducial markers (para 41-50).  
In the event Tsai does not teach the above discloses. Lieberman teaches the limitation in para. 71-81. It would have been obvious to one having an ordinary skill in the art to modify Tsai to provide inputs based upon the image of the corner fiducial markers and the color fiducial markers, and outputs comprising reference colors of the corner fiducial markers and the color fiducial markers at taught by Lieberman in order to provide a corrected image (para 80).
Regarding claim 10, the system of claim 1, wherein the stored program is further configured to analyze the image of the test card to determine whether the image includes excessive glare (para 55); when the image includes the excessive glare, generate an indication that the image is not usable (para 55).
In the event Tsai does not teach the above discloses. Lieberman teaches the limitations in para. 71-81.  It would have been obvious to one having an ordinary skill in the art to modify Tsai to adjust for glare at taught by Lieberman in order to provide a corrected image (para 73 provides for information regarding perspective distortion correction and subsequent color analysis).
Regarding claim 11, the system of claim 10, wherein analyze the image of the test card to determine whether the image includes the excessive glare comprises calculate a color value of an area of the image (para 55); calculate a reference color value of the area of the image under the reference lighting condition; determine whether a difference between the color value of the area and the reference color value of the area exceeds a threshold value (para 55).
In the event Tsai does not teach the above discloses. Lieberman teaches the limitations in para. 71-81.  It would have been obvious to one having an ordinary skill in the art to modify Tsai to adjust for glare at taught by Lieberman in order to provide a corrected image (para 73 provides for information regarding perspective distortion correction and subsequent color analysis).
Regarding claim 12, the system of claim 10, wherein the analyze the image of the test card to determine whether the image includes the excessive glare comprises calculate a first color value of a first area of the image; calculate a second color value of a second area of the image proximal to the first area; wherein a first reference color value of the first area under the reference lighting condition is similar to a second reference color value of the second area under the reference lighting condition; determine whether a difference between the first color value and the second color area exceeds a threshold value (para 55).  
Regarding claim 13, the system of claim 1, wherein the stored program is further configured to analyze the image of the test card to determine whether the image includes shadows; when the image includes the shadows, generate an indication that the image is not usable (para 35, lightness, color intensity is measured).  
Regarding claim 14, the system of claim 13, wherein said analyze the image of the test card to determine whether the image includes the shadows comprises calculate color values of the corner fiducial markers; and, determine whether differences among the color values of the corner fiducial markers exceed a threshold value (para 35, lightness, color intensity is measured).  
Regarding claim 15, the system of claim 14, wherein the differences among the color values of the corner fiducial markers comprise a maximum color value of the corner fiducial markers minus a minimum color value of the corner fiducial markers (para 42).   
In the event Tsai does not teach the above discloses. Lieberman teaches the limitations in para. 71-81.  It would have been obvious to one having an ordinary skill in the art to modify Tsai to adjust for glare at taught by Lieberman in order to provide a corrected image (para 73 provides for information regarding perspective distortion (shadows are a distortion in an image) correction and subsequent color analysis).
Regarding claim 16, the system of claim 1 further comprising: at least one time indicator configured to change appearance based on a duration of time that the at least one time indicator is exposed to the urine sample; and, wherein said stored program is further configured to analyze the image of the test card to extract the appearance of the at least one time indicator in the image; analyze the appearance of the at least one time indicator to determine an elapsed time between exposure of the test card to the urine sample and capture of the image; and, for each test region, calculate the presence of or the quantity of the one or more substances in the urine sample further based on the elapsed time between the exposure of the test card to the urine sample and the capture of the image (para 42).  
In the event Tsai does not teach the above discloses. Lieberman teaches the limitations in para. 71-81.  It would have been obvious to one having an ordinary skill in the art to modify Tsai to adjust for glare at taught by Lieberman in order to provide a provide a time indicator in order to determine the elapsed time of the test.
Regarding claim 17, the system of claim 16, wherein the at least one time indicator comprises two or more time indicators; the stored program is further configured to apply the color adjustment to the appearance of the at least one time indicator in the image to generate the adjusted appearance of the at least one time indicator; analyze the adjusted appearance of each time indicator of the two or more time indicators to determine the elapsed time associated with each time indicator between the exposure of each time indicator to the urine sample and the capture of the image; when the elapsed time associated with each time indicator differs from the elapsed time associated with a different time indicator by more than a threshold amount, generate an indication that test results are not valid (para 42).  
Regarding claim 18, the system of claim 17, wherein determine the elapsed time associated with each time indicator comprises compare the adjusted appearance of each time indicator to a time indicator calibration sequence comprising a reference appearance of a reference time indicator after the exposure of the reference time indicator to a reference urine sample for a sequence of known times (para 51).  
Regarding claim 19, the system of claim 16, wherein each time indicator of the at least one time indicator comprises a lateral flow assay comprising non-human antibodies and not comprising human antibodies (fig. 6).  
Regarding claim 20, the system of claim 1, wherein the stored program is further configured to obtain a calibration curve (fig. 9) for each test region, wherein the calibration curve is captured under the reference lighting condition; the calibration curve is captured by exposing the one or more reagents of each test region to different quantities of corresponding one or more substances for a period of time corresponding to or proximal to an elapsed time between exposure of the test card to the urine sample and capture of the image; the calibration curve relates the appearance of each test region to the quantity of the corresponding one or more substances; and, calculate the presence of or the quantity of the one or more substances in the urine sample based on a closest point on the calibration curve for each test region to the adjusted appearance of each test region (fig. 22, para 62).  
Regarding claim 21, the system of claim 1, wherein the test card further comprises a code that identifies the plurality of test regions, wherein said code is a readable code (this limitation does not further structurally limit the instant claim).
In the event Tsai does not teach the above discloses. Lieberman teaches the limitations in para. 71-81.  It would have been obvious to one having an ordinary skill in the art to modify Tsai to adjust for glare at taught by Lieberman in order to provide a barcode (para 73 provides a bar code) on the test device in order to identify testing information regarding the test device or to keep track of the test strip as it is processed.  
Regarding claim 22, the system of claim 21, wherein the code further identifies a manufacturing batch of the test card (this limitation does not further structurally limit the instant claim).
In the event Tsai does not teach the above discloses. Lieberman teaches the limitations in para. 71-81.  It would have been obvious to one having an ordinary skill in the art to modify Tsai to adjust for glare at taught by Lieberman in order to provide a barcode (para 73 provides a bar code) on the test device in order to identify testing information regarding the test device or to keep track of the test strip as it is processed.  
Regarding claim 23, the system of claim 1, wherein said lateral flow assay regions comprise at least two lateral flow assays (claim 44); and, said colorimetric tests regions comprise at least two colorimetric tests (claim 44).  
Regarding claim 24, the system of claim 1, wherein the plurality of fiducial markers are located in specific positions and orientations on the test card, such that the plurality of fiducial markers are used to correct a geometry of the image based on said positions and the orientations on the test card (See fig. 2, the orientation of the fiducial markers are position so the reader can read the test card).  
Regarding claim 25, the system of claim 1, wherein said test card further comprises a cover and pads (para 50, 93).  
Regarding claim 26, the system of claim 25, wherein the colorimetric test regions are configured to be exposed directly to the urine sample (the sample can be placed directly on the test card); the lateral flow assay regions are configured to receive the urine sample from said pads (see fig. 21); each pad of the pads comprise a portion that is exposed through the cover of the test card, and a remainder of the each pad routes the urine sample to a corresponding lateral flow assay region of the lateral flow assay regions (see fig. 21, ref. 93).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 11,192,100. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are a broader version than the US 11,192,100 and are thereby fully encompassed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL P SIEFKE whose telephone number is (571)272-1262. The examiner can normally be reached Monday, Tuesday, Thursday, Friday, 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797